Citation Nr: 1208474	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet, bilaterally, secondary to service-connected frostbite.  

2.  Entitlement to service connection for fibromatosis of the feet, bilaterally, secondary to service-connected frostbite.  

3.  Entitlement to a rating in excess of 30 percent for right foot cold injury residuals.  

4.  Entitlement to a rating in excess of 30 percent for left foot cold injury residuals.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the hearing is in the claims folder.  

The issues of entitlement to service-connection for plantar fasciitis and whether new and material evidence has been received to reopen a claim of entitlement to service-connection for bilateral pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have, and never did have, arthritis of the feet, bilaterally.  

2.  The Veteran does not have arthritis of the feet, bilaterally, as the result of disease or injury incurred or aggravated during active service.  

3.  The Veteran does not have arthritis of the feet, bilaterally as the result of or proximately due to or aggravated by a service-connected disease or injury.  

4.  Arthritis of the feet was not manifest within the first year following the Veteran's release from active service.  

5.  The Veteran does not have, and never did have, fibromatosis of the feet, bilaterally.  

6.  The Veteran does not have fibromatosis of the feet, bilaterally, as the result of disease or injury incurred or aggravated during active service.  

7.  The Veteran does not have fibromatosis of the feet, bilaterally, as the result of or proximately due to or aggravated by a service-connected disease or injury.  

8.  The service-connected right foot cold injury residuals are manifested by history of foot frostbite with 5th toe fungal infection, toe cold sensitivity and decreased sensation, and toe pain in cold weather.  

9.  The service-connected right foot cold injury residuals do not present such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

10.  The service-connected left foot cold injury residuals are manifested by history of foot frostbite with 5th toe fungal infection, toe cold sensitivity and decreased sensation, and toe pain in cold weather.  

11.  The service-connected left foot cold injury residuals do not present such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the feet, bilaterally, secondary to service-connected frostbite have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2011).  

2.  The criteria for service connection for fibromatosis of the feet, bilaterally, secondary to service-connected frostbite have not been met.  38 U.S.C.A. §§ 101(16), 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).  

3.  The criteria for a rating in excess of 30 percent for right foot cold injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including § 4.7 and Code 7122 (2011).  

4.  The criteria for a rating in excess of 30 percent for left foot cold injury residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.321, Part 4, including § 4.7 and Code 7122 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Notices that fully complied with the requirements of the VCAA were sent to the claimant in September 2005 (for the increased rating claims), November 2006 (for arthritis of the right toes), March 2008 (for arthritis of the right and left toes), and July 2008 (for plantar fibromatosis).  These initial notices were provided before the claims were adjudicated in February 2006 (for the increased rating claims), February 2007 (for the claim of arthritis of the toes of the right foot), and October 2008 (the claims for service-connection for arthritis of both feet and plantar fibromatosis).  Letters dated in November 2008 and January 2009 provided additional information on how VA determines disability ratings, including extraschedular evaluation.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of two supplemental statements of the case issued in April 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Board finds that VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide these appeals without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available private and VA post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection

Direct or primary service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002).  This means that in order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, it is not contended nor does the evidence show that the disabilities at issue had their onset in service or were aggravated during service or that arthritis was manifested during the first post service year.  Rather, the Veteran contends that arthritis and fibromatosis of the feet are the result of his service-connected cold injury residuals.  Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

Of importance in this case is the requirement for a current disability.  It is not enough to show injury during service, there must currently be a residual disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But, the claimant must actually have the claimed disability a some point.  In this regard, VA has attempted to assist the Veteran by obtaining his private and VA medical records and having him examined.  

Also, lay witnesses can describe symptoms.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  But, a lay witness does not have the medical training and experience to diagnose himself.  38 C.F.R. § 3.159(a)(1), (2) (2011); see also Frye v. United States, 293 F.2d 1013, 1014 (1923).  Similarly, an appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See Grivois v. Brown, 6 Vet. App. 136 (1994).  

Arthritis of the Feet, Bilaterally

Certain disabilities, such as arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent or more within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, it is not contended, nor does the evidence show that arthritis was manifest within the first year after service.  The only medical records from that period are from the October 1984 VA examination when the X-ray studies of the Veteran's feet were normal and the examination diagnoses were pes planus and frostbite, bilaterally.  There was no diagnosis of arthritis.  

During his December 2011 videoconference hearing, the Veteran testified that he had not been definitively diagnosed with arthritis.  He explained that arthritis was not seen on the X-rays, but his pain told him differently.  He reported that the doctor told him that just because it did not show up on the X-rays did not mean he did not have arthritis.  At this juncture we note that a claimant's statements as to what a doctor said are not competent evidence.  See Warren v. Brown, 6 Vet App 4 (1993).  

VA X-ray studies of the Veteran's feet in October 1984 were normal; examination resulted in diagnoses of pes planus and frostbite, bilaterally.  

VA X-rays in April 1998 disclosed a mild bilateral hallux valgus deformity and were otherwise normal.  The April 1998 VA examination concluded with a diagnosis of residuals of frostbite.  An April 2000 VA examination found the Veteran was status post frostbite of the bilateral feet with chronic residuals.  

The Veteran was examined for cold injury residuals in November 2005.  His history and VA records were discussed at length.  It was noted that an X-ray study done that day was normal, while the April 1998 study showed mild bilateral hallux valgus and the October 1984 study was normal.  The diagnosis was that the Veteran was status post frostbite injury to both feet.  He also had a pes planus foot type and plantar keratoses with extensive callus formation.  

The report of an April 2007 VA X-ray study shows that it was requested to consider the possibility of arthritis in the Veteran's left midfoot and heel spur.  A three view examination was done.  There was no evidence of a calcaneal spur.  No significant arthropathic changes in the left foot were identified.  No traumatic abnormalities were seen.  

Records of the Veteran's private treatment are in evidence.  In early April 2008, the Veteran was seen for his complaints of foot pain.  X-ray studies were done and read by the podiatrist, who did not see any fractures or dislocations.  The only abnormalities were biomechanics and a calcaneal inclination angle that was decreased.  The podiatrist noted that would cause problems with plantar fasciitis and he was of the opinion that was what the Veteran had.  There was also the beginning of a small heel spur on the left.  The private clinical notes show that the Veteran returned in late April 2008 and wanted the podiatrist to look at the X-rays again.  The podiatrist recorded that he looked at the X-rays again and really did not see any kind of arthritis.  The Veteran possibly had the beginning of some heel spurs.  The symptoms the Veteran was giving indicated that he had plantar fasciitis.  The Veteran wanted another opinion, so the podiatrist agreed to send the X-ray films to a radiologist for another opinion.  A summary dated a few days later shows that the Veteran was called and informed that the radiology report showed everything was normal with no signs of arthritis.   

The Veteran had a VA examination of his feet in September 2008.  The claims folder was reviewed, as were the VA records, and records of private care.  The Veteran specifically complained of arthritis of the toes of his feet, bilaterally, and he was examined for that complaint.  X-ray studies of both feet were unremarkable.  The examiner specifically concluded that arthritis of both feet was less likely as not (less than 50/50 probability) to be caused by or the result of the frostbite of the feet.  

VA podiatry clinic notes show that the Veteran was seen in April 2009 for complaints of pain at the tops of the arches in both feet.  Previous X-rays were alleged to have shown minimal arthritis and the Veteran complained of pain in the midfoot, bilaterally.  [Because the mention of previous X-rays showing minimal arthritis was made amidst the Veteran's complaints, the Board finds that this is information provided by the Veteran as part of his complaints; and it is not a medical affirmation that X-rays showed arthritis.]  Additional VA X-rays were done in April 2009.  They showed no fractures or dislocations.  The joint spaces were maintained.  There were no areas of joint narrowing or osteophyte formation.  The impression for both feet was no radiographic abnormality.  

The Veteran's most recent VA examination was done in March 2011.  The VA clinical records were reviewed.  It was noted that the Veteran reported that he had been told that he might have arthritis in his feet.  Additional X-ray studies were done and compared with previous studies.  The bones, joints, and soft tissues were normal.  It was the impression that it was a normal study with no interval change from April 2009.  There were several foot diagnoses; however, arthritis was not diagnosed.  

Conclusion

The Board has considered the Veteran's statements, including his sworn testimony.  The testimony of his wife as well as the statements from the Veteran's children have also been considered.  As lay witnesses, they are competent to report that the Veteran experiences foot pain.  Nevertheless, they do not have the medical training and experience to diagnose the cause of the pain.  Consequently, the Veteran's claim that he has foot pain as the result of arthritis is merely his claim and is not competent evidence as to the presence of arthritis.  

The file shows that both private and VA examiners have repeatedly considered the Veteran's claims of arthritis and he has been worked up for this claim on several occasions, but arthritis was never found.  Since there is no competent evidence that the Veteran has or ever had arthritis in his feet and there are several competent private and VA medical reports to the effect that the Veteran does not have arthritis, the clear preponderance of evidence establishes that the Veteran does not, and never did have, arthritis of his feet.  Since the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Plantar Fibromatosis

Here, again, the claim must be denied because the Veteran does not have the claimed disability.  The September 2008 VA examination report explained what plantar fibromatosis is.  "A plantar fibroma is a growth found on the plantar fascia or arch ligament on the bottom of the foot.  It is nodular in appearance and may or may not be tender on pressure.  Most plantar fibromatosis lesions have unpredictable changes in both growth and symptoms.  They may have localized symptoms or be symptom free.  The cause was unknown, although associated factors included epilepsy, thyroid disorders, alcoholic cirrhosis and Dupuytren's contractures in the hands.  Some authorities believe that localized trauma with injury to the thickened plantar bands could cause the condition.  In some cases, the nodular lesion could spread and involve a fairly extensive segment of the bottom of the foot.  

The problem is that no doctor, physician, podiatrist or other medical professional has ever identified even one of these nodules.  

As discussed in detail above, the X-rays of the Veteran's feet have been consistently normal and none have ever shown the nodules associated with plantar fibromatosis.  The September 2008 VA X-ray studies were specifically done in consideration of the possibility of plantar fibromatosis but were reported to be unremarkable.  

The extensive VA clinical notes have been reviewed and we find that they do not disclose nodules or any other findings or diagnoses of plantar fibromatosis.  

The report of the VA examination of November 2005 produced a detailed description of the Veteran's feet, but did not describe any fibroma nodules.  Diagnoses were status post frost bite injury to both feet, pes planus type feet, and plantar keratoses with extensive callus formation.  Keratosis is any lesion on the epidermis marked by the presence of circumscribed overgrowths of the horny layer.  STEDMAN'S MEDICAL DICTIONARY, 946 (27th ed., 2000).  There were no findings or diagnoses of nodules or fibromatosis.  

In October 2007, the Veteran saw a private physician for his complaints of foot pain.  Examination led to the conclusion that the Veteran had bilateral plantar fasciitis.  Treatment was recommended.  There were no findings or diagnoses of nodules or fibromatosis.  

In early April 2008, the Veteran saw a private podiatrist for his foot complaints.  The examination included X-ray studies.  There were no findings or diagnoses of nodules or fibromatosis.  In his notes, the podiatrist wrote, "I explained to the patient I think that is what the problem is, more plantar fasciitis, heel pain type of problems."  Later in April 2008, the podiatrist signed an excuse for the Veteran, stating the Veteran was seen for "bilateral foot pain from the beginning of heel spurs and plantar fasciitis."  Nevertheless, the billing records from the podiatrist's office for April 2008 fail to show the treatment for plantar fasciitis, but indicate treatment for plantar fibromatosis.  

The report of the September 2008 VA examination shows the claims folder was reviewed along with VA and private medical records.  The report provides detailed foot findings.  It was specifically noted that the Veteran was being seen for bilateral plantar fibromatosis.  Detailed foot findings were reported, without any nodules or fibromatosis.  The examiner expressed the opinion that plantar fibromatosis was less likely as not (less than a 50/50 probability) caused by or result of frostbite of the feet, bilaterally.  It was explained that while private medical records reflect a diagnosis of plantar fibromatosis, the X-ray studies in April 2008 and September 2008 were negative for any abnormalities.  Also, in November 2007, a physician reported that he did not see any relation between the Veteran's plantar fasciitis and his previous frostbite injury.  It was emphasized that the X-rays did not report any fibromatosis or any growths in the bilateral feet.  

The report of the March 2011 VA examination shows the Veteran's records were reviewed.  He gave a history of cold injury to his feet in service, followed by foot symptoms after service.  Detailed foot findings were reported.  The diagnoses were a history of bilateral foot frostbite with bilateral 5th toe fungus infections, bilateral toe cold sensitivity and decreased sensation; toe pain in cold weather, bilateral foot keratoderma, bilateral pes planus, bilateral plantar fasciitis, and bilateral 2nd and 3rd hammer toes.  The examiner expressed the opinion that the bilateral pes planus, bilateral foot keratoderma, bilateral plantar fasciitis, and bilateral 2nd and 3rd hammertoes were incidental findings unrelated to the Veteran's military service.  There were no findings or diagnoses of nodules or plantar fibromatosis.  

Conclusion

The only evidence supporting the diagnosis of plantar fibromatosis is found in the private podiatrist's billing records for April 2008.  This appears to be a clerical error for several reasons.  First, the bill does not reflect the diagnosis of plantar fasciitis, which is the diagnosis used by the podiatrist in his notes and a written excuse from April 2008.  Second, the podiatrist's actual notes and the excuse he later signed make no mention of nodules or fibromatosis.  Third, the Veteran has been repeatedly examined by private and VA medical professional before and since the April 2008 episode; and none of the examiners has ever found fibromatosis nodules (despite looking for them) or has diagnosed fibromatosis.  These several medical reports, discussed in detail above, form a preponderance of evidence that forces us to the conclusion that the Veteran does not now have and never did have plantar fibromatosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Each of the Veteran's feet is currently rated as 30 percent disabled by cold injury residuals.  This is the maximum rating available under the rating schedule.  38 C.F.R. § 4.104, Code 7122.  It contemplates manifestations of arthralgia or other pain, numbness, or cold sensation plus two or more of the following: tissue loss; nail abnormalities; color changes; locally impaired sensation; hyperhidrosis; X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

Neither the Veteran nor his representative have identified any other rating criteria that would provide a higher rating or an additional rating.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

A higher rating in this case would have to be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011) provides that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the threshold question for extraschedular consideration was whether the schedular standards were inadequate.  To determine the adequacy of the schedule, the regulation requires that we look at whether the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  

There is no claim or evidence that the service-connected foot disabilities necessitated frequent periods of hospitalization.  The Veteran does claim that his service-connected foot disabilities resulted in marked interference with employment.  

In his December 2011 videoconference hearing testimony, the Veteran acknowledged that he was working full time and had not been fired due to his feet.  He stated that he had "FMLA" to cover himself and if he did not have that to take off, he probably would have been fired.  "FMLA" is the Family Medical Leave Act and it provides that an employee can have unpaid sick leave rather than be fired, if his sick leave is used up.  In this case, we have the VA clinical records which show that the Veteran complained of insomnia in July 2003.  He was troubled by racing thoughts related to financial troubles and his mother-in-law's death.  Subsequent notes show continued insomnia, with worries about his job and over lay-offs.  Medication was recommended.  A clinical note, dated in January 2006, shows the Veteran missed work occasionally when he got very poor sleep.  The VA staff psychiatrist filled out the FMLA form to authorize those occasional sick days.  There is no indication in the clinical records that the Veteran's foot problems contributed to his insomnia or to the medical decision to support his FMLA request.  

The Veteran's work records show lost time due to illness as approximately 440 hours in 2003, 353 hours in 2004, 225 hours in 2005, and 86 hours in 2006.  Unfortunately, the records do not show the cause of the absence.  As discussed above, any FMLA leave would be granted because of non-service-connected insomnia and related psychiatric problems.  The records do not confirm absence due to the service-connected cold injury residuals.  

During the December 2011 videoconference hearing, the Veteran and his wife testified as to the extent of the Veteran's foot pain.  We also have statements from the Veteran's wife, daughter, and two sons attesting to the Veteran's foot pain.  As lay witnesses, they are competent to report what they have observed.  Thus, we find their reports of foot pain to be competent.  We have no reason to doubt these reports and find them credible.  Unfortunately, these statements do not attempt to distinguish between service-connected symptoms and the symptoms of the Veteran's non-service-connected foot disorders.  Moreover, even if they had attempted to do so, it would be beyond their training and experience to diagnose a symptom as being part of the service-connected foot disability as opposed to a non-service-connected foot disorder.  38 C.F.R. § 3.159(a).  

In this case, the Veteran has several foot problems.  The March 2011 VA examination report shows that the examiner reviewed the records and concluded that, in addition the service-connected cold injury residuals, the Veteran had bilateral foot keratoderma, bilateral pes planus, bilateral plantar fasciitis, and bilateral 2nd and 3rd hammer toes.  The examiner expressed the opinion that the bilateral foot keratoderma, bilateral pes planus, bilateral plantar fasciitis, and bilateral 2nd and 3rd hammer toes were incidental findings, not related to the Veteran's military service.  The other VA examination reports, as well as VA and private clinical records also show these diagnoses in addition to the cold injury residuals.  We note that service-connection has not been established for these several disorders.  Indeed, pes planus was noted when the Veteran was examined for service in 1978.  A 1984 rating decision denied service connection for pes planus.  That decision is final and can only be reopened with new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  

In as much as the Veteran and other lay witnesses do not have the medical expertise to distinguish the service-connected foot symptoms from the non-service-connected foot symptoms, their reports of foot pain are not competent statements as to the extent of the service-connected symptoms or the impact of the service-connected disability on the Veteran's employment and other functioning.  For competent opinions in that regard, we must turn to the medical records.  

The file contains an October 2005 report from D. A. L., M.D., who reported treating the Veteran's foot pain with anti-inflammatory medication and a new insole.  The doctor did not offer an opinion as to the impact of the frostbite injury residuals on the Veteran's employment.  

The November 2005 VA examination included a review of the medical records and claims folder, as well as examination of the Veteran.  In his opinion, the examiner explained that the Veteran was status post frostbite injury to both feet while in service.  He also had a pes planus foot type and had plantar keratoses with extensive callus formation.  There was no evidence for peripheral neuropathy, degenerative joint disease, or vascular disease.  It was the examining physician's medical opinion that the Veteran's current foot symptoms were nor caused by or related to his remote history of frostbite injury to the feet while in military service and were more likely than not related to his congenital foot type and pressure areas.  The doctor concluded that there were no current residuals of his cold injury.  Thus, this medical opinion would indicate that there were no service-connected symptoms to impact the Veteran's employment.  

In October 2007, the Veteran saw another private physician, S. K., M.D. for evaluation of pain in both feet.  After examining the Veteran, the assessment was bilateral plantar fasciitis.  The examiner repeated that the Veteran's symptoms were indicative of plantar fasciitis and he did not see any relation to the previous frostbite injury, which was very remote.  Here, we have another medical opinion, from the Veteran's private physician, linking his current symptoms to his non-service-connected foot disorders and indicating little, if any, involvement by the service connection cold injury residuals.  

In April 2008, the Veteran saw a private podiatrist for bilateral foot pain.  The Veteran related his history, including frostbite to the toes during service.  However, the podiatrist did not find any cold injury residuals but explained to the Veteran that the problem was more the plantar fasciitis and heel type pain possibly related to heel spurs.  That is, the Veteran's private podiatrist did not find any cold injury symptoms that would impact the Veteran or his employment.  

A VA examination was done in September  2008.  The Veteran stated that he had flat feet related to marching in Korea and now had pain in his toes and heels when he walked.  He also stated that he had a frostbite incident.   The claims folder was reviewed and the Veteran examined.  X-ray studies were done.  It was noted that the Veteran was currently employed full time as a mechanic-helper by the Post Office. The examiner found the etiology of the Veteran's problems to be plantar fasciitis of the bilateral feet and that it had significant effects on the Veteran's occupation.  There was no mention of the service-connected cold residuals affecting the Veteran's occupation.  

There was another VA examination in March 2011.  The Veteran's medical files were reviewed and he was examined.  Examining specifically for cold injury residuals, the physician noted the Veteran's gait was normal.  There was no functional limitation on standing.  Tandem gait was unremarkable.  There were no callosities (except on the medial great toes), skin breakdown, or abnormal shoe wear pattern that would indicate abnormal weight bearing.  Posture was normal.  The Romberg test was normal.  (The Romberg test is a neurologic test for ataxia.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1683 (28th ed., 1994).)  There were no color changes, edema, or skin temperature changes.  There was no atrophy.  The affected areas were not moist.  There was some dry skin and scaling on the toes and soles of both feet.  There were no skin texture changes.  There was no skin ulceration.  Hair growth was normal, including on the toes.  There was no evidence of fungus infection, except on 5th digit nails, bilaterally.  Nails were otherwise within normal limits.  Neurologic testing showed normal strength at 5/5.  Tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation or tremor.  Deep tendon reflexes were normal and symmetrical throughout.  Sensory responses were normal to light touch, pinprick, vibration, and double simultaneous extinction, except for a decreased light touch sensation in the toes, bilaterally.  There was neither pain nor stiffness in any joint affected by the cold injury.  Ankle motion was measured.  There was a full active range of motion of the metatarsophalangeal joints of the great toes.  The examiner found that the Veteran would not be limited by pain, weakened movement, excess fatigability, lack of endurance, or incoordiantion during flare-ups or following repetitive use involving the peripheral nerves.  Ligament strength in the affected areas was within normal limits.  Bilateral pes planus was noted.  There was no callus formation, except the medial toes.  There was no pain on manipulation of the affected joints.  There was no loss of tissue of the digits or other affected parts.  Peripheral pulses were normal at 2+ throughout, except the dorsalis pedis and posterior tibial pulses were 1+ and equal.  Capillary refill occurred in less than one second.  There was no evidence of vascular insufficiency, such as edema, hair loss, or shiny atrophic skin.  There was no evidence of Reynaud's phenomenon.  

The examiner concluded the March 2011 VA examination with diagnoses of history of bilateral foot frostbite with bilateral 5th toe fungal infections, bilateral toe cold sensitivity and decreased sensation, and toe pain in cold weather based on history.  He also had bilateral foot keratoderma, bilateral pes planus, bilateral plantar fasciitis, and bilateral 2nd and 3rd hammer toes.  The physician expressed the opinion that the Veteran's cold injury residuals did not interfere with occupational functioning.  It was explained that the Veteran was currently working full time without restrictions.  

Conclusion

The current 30 percent rating for each foot combines with the bilateral factor to a disability rating of 60 percent.  This acknowledges a very substantial degree of disability.  A higher rating would require an extraschedular evaluation based on a finding that the service-connected disabilities had an impact beyond the 60 percent contemplated by the rating schedule.  However, the evidence here does not show more than a 60 percent disability.  The statements from the Veteran and other lay witnesses do not differentiate the impact of the service-connected and non-service-connected foot disorder and do not show that the service-connected foot disability has a significant impact on the Veteran's work.  The Veteran's private doctors as well as the VA doctors have consistently expressed the opinion that the Veteran's disability is due to non-service-connected conditions and have not indicated any significant impact on the Veteran's employment from his service-connected disability.  The most recent VA examination report squarely addressed the question and concluded that the service-connected disability did not interfere with the Veteran's occupational functioning.  The examiner supported that opinion with a brief but reasonable explanation.  Since all of the medical evidence is against a higher rating, we find that the preponderance of the evidence is against the claims for higher ratings, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the issues raised by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the cold injury residuals have not significantly changed and uniform ratings are appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 30 percent rating.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claims in this case shows that the Veteran's right and left foot cold injury residuals do not by themselves or together with other service-connected disabilities render the Veteran unemployable.  That is, the record here does not raise a TDIU claim.  


ORDER

Service connection for arthritis of the feet, bilaterally, secondary to service-connected frostbite, is denied.  

Service connection for fibromatosis of the feet, bilaterally, secondary to service-connected frostbite is denied.  

A rating in excess of 30 percent for right foot cold injury residuals is denied.  

A rating in excess of 30 percent for left foot cold injury residuals is denied.   


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


